Citation Nr: 0206543	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-50 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active military service from August 1988 to 
September 1992.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The Board in September 
1998 remanded the case to the RO for further development of 
two issues, entitlement to service connection for headaches 
and entitlement to an increased rating for lumbar 
spondylosis.  The record shows that the RO in January 2001 
granted service connection for headaches and thereby removed 
the issue from appeal.  There has been no argument regarding 
the initial rating for headaches.  In the same decision, the 
RO granted an initial rating of 40 percent for lumbar 
spondylosis.  The veteran did not withdraw the appeal after 
receiving notice of the increase.

The Board in September 1998 denied service connection for 
abnormal Papanicolaou (PAP) test results and an increased 
rating for residuals of left ankle sprain.  Neither issue was 
appealed.  The representative in May 2002 mentioned these 
issues again but offered no specific argument.  Neither issue 
is currently on appeal but the veteran could be seen as 
raising issues again.  As neither claim has been procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for initial consideration, which 
should first include a request to the veteran to clarify her 
intentions before any additional adjudication resources are 
expended.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Lumbar spondylosis is productive of not more than severe 
impairment, with no evidence of impairment compatible with 
pronounced intervertebral disc syndrome.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for lumbar spondylosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

When the RO in November 1995 granted service connection for a 
back disability it reviewed service medical records, more 
recent military medical treatment reports and a recent VA 
examination.  On the VA examination she described an 
occasional pain in the lower lumbar region that was not 
associated with any weakness or tingling and numbness in the 
lower extremities or bowel or bladder incontinence.  The 
examiner found some tenderness but no spasm or deformity of 
the spine, full motion without pain, negative straight leg 
raising, no atrophy and full motor strength.  She had 1+ and 
symmetric Achilles and patellar reflexes, no clonus and no 
light touch deficits.  The lumbar spine was within normal 
limits according to X-ray reading.  The assessment was 
mechanical low back pain brought on due to stress of 
pregnancy.  The examiner felt she had not completely 
rehabilitated her back and that she may benefit from it.

The veteran appealed the initial 0 percent rating under 
Diagnostic Code 5295 arguing that she had continued to 
experience lower back pain that radiated into the left hip 
and thigh.  She stated that pain and discomfort prevented her 
from sleeping.  
She reported to a VA examiner in early 1997 that her low back 
pain was much the same over the previous two years.  She used 
antiinflammatories and muscle relaxants occasionally and 
stated she had developed numbness in the left lower extremity 
that the examiner described as being along the L5 nerve root 
distribution.  

According to the report she noticed no essential weakness and 
had no trouble going up or down stairs.  However she did have 
an increase in the left lower extremity pain with coughing, 
sneezing and straining.  

The examiner reported no palpable tenderness along the spine 
or paraspinous regions, and no effective paraspinal spasms.  
She did have increased calf and hamstring pain on the left 
side with forward bending at the waist and positive straight 
leg raising sign on the left side and diminished knee jerk 
versus the right side.  Ankle reflexes were 1+ bilaterally 
and left ankle strength was graded as 4+/5.  Other strength 
was graded as 5/5.  The examiner felt a herniated disc was 
likely impinging on the L5 nerve root or a far lateral L5-S1 
disc, and that any other pathology would be not be correlated 
to her examination at this time.  A magnetic resonance 
imaging (MRI) after the examination was read as showing mild 
lumbar spondylosis with no nerve root impingement.  

The RO in August 1997 reviewed this evidence and granted a 10 
percent rating under Diagnostic Code 5293 for mild lumbar 
spondylosis.  The rating was retroactive to the effective 
date of service connection in November 1994.  In seeking a 
higher evaluation of 40 percent, the representative argued 
that the interference with daily activities and sleep was 
evidence of considerable impairment from a serious back 
disability.

When VA reexamined her late in 1997 she told a neurology 
examiner that she had a dull aching low back pain that 
radiated into the left hip and buttock, and occasionally to 
the lateral thigh but not below the knee.  She also 
complained of swelling below the knee and her foot tingling 
when she lay down.  She reported her back pain was worse when 
she rode in a car and worsened gradually when working around 
the house.  She limited activity such as heavy lifting since 
this would aggravate the low back pain problems and stated 
she was in physical therapy for it.  She reported taking 
medication if the pain were bad, but never had injections and 
stated she never had to stay in bed because of back pain.  
The examiner stated her sleep was problematic because her 
back bothered her at night.  

The examiner found she had 1+ reflexes, gait and station 
within normal limits, minimal lumbosacral spasm on the left, 
and mild pain to palpation of the lumbosacral paraspinous 
region.  According to the examiner the straight leg rasing 
was negative but did elicit local low back pain.  The 
impression was that the low back pain did not sound like it 
was incapacitating, although it did limit her activities 
somewhat.  The examiner felt it was significant enough that 
she sought treatment through the chronic pain clinic.  The 
examiner stated that her examination did not suggest evidence 
of radiculopathy.  

On the examination of the spine it was noted her normal daily 
activities were as a homemaker.  She recited essentially the 
same history of her symptoms and that the back pain was 
better with rest and occasional medication, and that she did 
not have numbness or tingling associated with it.  According 
to the report, she stated that she had not had physical 
therapy for the back, and she did not remember any specific 
injury.  The examiner reported she did not wear any corset, 
and that the pain was never really bad enough to put her down 
for any long period of time, although it was constant and 
worse with activity.  The examiner reported that she used no 
assistive device to ambulate, and that her low back pain did 
not keep her from fulfilling her responsibilities as a 
homemaker.  

The examiner reported that she had a normal posture and gait, 
and walked easily on her toes, and followed on her heels up 
to a minute and without difficulty on the medial and lateral 
sides of the feet.  She was able to do a deep knee bend and 
jump into the air without difficulty.  She began to have pain 
in the lumbosacral junction on forward flexion to 80 degrees, 
severe pain in the junction on the right side with extension 
to 20 degrees, and lateral bending to 20 degrees on the right 
side.  She was able to lateral bend on the left side to 30 
degrees without difficulty.  There was no evidence of spasm, 
minimal tenderness at the L5-S1 area, and minimal step-off 
deformity with palpation of the spinous processes.  She also 
complained of mild step-off deformity of approximately L2-L3.  
Light touch was intact in all distributions, and deep tendon 
reflexes were graded as 1 minus and there was no Babinski or 
clonus.  

She had no atrophy and motor testing was graded as 5/5 
throughout.  The examiner reviewed previous radiology 
reports.  The assessment was spondylolysis at L5-S1 caused 
the back pain, and that testing and MRI saw no evidence of 
radiculopathy.  The examiner stated the veteran should 
benefit from some activity modification and some physical 
therapy to help her regain some of her motion.  

After review of this evaluation, the RO in January 1998 
increased the rating for mild lumbar spondylosis to 20 
percent under Diagnostic Code 5293 effective from November 
1994.  The representative and the veteran then argued 
collectively, in essence, that the complaint of serious low 
back pain and functional impairment warranted at least a 40 
percent disability evaluation.  She also reported that the 
bending, twisting, lifting and turning as a homemaker caused 
a great deal of discomfort.  She added in a separate 
statement that headaches when severe prevented her from any 
type of work or normal household work.  Pursuant to the Board 
remand, the RO obtained medical records and an examination 
was completed late in 1998.  

The record included a private report from early in 1998 
regarding her complains of low back and left leg pain.  She 
described it as worse with activity such as aching, bending, 
lifting and climbing better with antiinflammatories, and 
relieved at rest.  She stated her symptoms were worse when 
she lay flat.  The examiner stated her pain drawing suggested 
radiculitis.  

The examiner found that she ambulated with a bit of antalgic 
gait with lumbosacral pain, she elicited pain arching her 
back and with forward flexion to about 50 degrees.  Straight 
leg raising was negative and she had good knee and ankle 
jerks, tingling and dysthesia in the anterior shin and foot 
that radiated posterior and laterally.  She had no evidence 
of peroneal nerve irritation, but she had more discomfort 
below the knee that radiated into the buttock and thigh.  Hip 
rotation did not elicit complaints.  She had intact pulses, 
no peripheral edema and no abdominal pain.  

The examiner reported that radiographs suggested lytic 
spondylolisthesis with some early instability pattern.  The 
impression from the electromyographic and nerve conduction 
velocity report for the left lower extremity was no evidence 
of neuropathy or radiculopathy by this examination.  Other 
records at this time showed she received a pars injection.  

The VA clinical records showed occasional low back pain 
complaints beginning in 1995.  In 1999 the veteran was issued 
a lumbar corset.  She also applied for vocational 
rehabilitation services and stated she had not received such 
services from agencies other than VA.  

According to a VA neurology examiner late in 1998, the 
veteran had some significant low back pain that was also 
being evaluated.  The examiner noted she had no paraspinal 
muscle tenderness, 2+ and symmetric strength and reflexes, 
and intact sensation in all extremities.  Regarding her gait, 
she was able to walk on a narrow base and toe, heel and 
tandem walk without difficulty.

On the examination of the spine she recalled an incident in 
1991 when the veteran was bending over to pick up something 
and developed an acute onset of low back pain.  According to 
the examiner's narrative, at that time she saw a physician, 
was diagnosed with back strain and given medication.  She 
reported chronic back pain since then that had become worse, 
and that she took medication and had relief in the past with 
a pars injection.  

She reported to the examiner that she was a homemaker, wished 
to continue as a homemaker, and was not actively seeking 
work.  She reported bending over exacerbated her back pain.  
She had difficulty with housework that required bending over.  
Bending over exacerbated her back pain when she had to pick 
up her young children.  She reported that pain shooting down 
the left leg had not been worse since a MRI in 1997.  
According to the examiner, she reported subjective left foot 
weakness and flares approximately once a week that decreased 
her motion approximately 80 percent and required rest and a 
hot bath.  

The examiner reported that she had a mild loss of lumbar 
lordosis, pain to palpation through the L4-S1 distribution 
over the spinous process, and no appreciable paraspinal 
muscle tenderness.  The active and passive range of motion 
was 10 degrees of flexion, 40 degrees of extension with pain, 
and 15 degrees right and left bending which caused pain.  
Lower extremity muscular strength was reported as 5/5, deep 
tendon reflexes as 1+ and symmetric.  There was no ankle 
clonus and a downgoing Babinski bilaterally.  The examiner 
reported that she did not complain of bowel or bladder 
problems.  The examiner reviewed previous radiology reports.   

The examiner's assessment was that the muscles were not 
involved, that the veteran had good muscle strength in the 
lower extremities, and that the physical findings and 
examination did not show nerve root involvement objectively.  
It was the examiner's assessment that the disability caused 
excess fatigability especially with activities that required 
bending, but not incoordination.  The examiner stated that 
she would be qualified for a job that did not require her to 
do significant bending at the waist or lifting.  

The examiner noted her subjective complaints of pain with 
various movements, that she had no significant muscle atrophy 
and no skin changes.  The examiner was unable to find any 
other objective manifestations that would demonstrate disease 
or functional impairment due to pain attributed to her back.  
The examiner was also unable to find any other medical 
problems that would impact on her functional capacity.  In 
summary, the examiner noted the radiology findings and her 
subjective complaints of pain, and that her physical 
examination findings were normal muscle strength and no 
significant nerve root involvement.

The RO obtained additional VA clinical records from 1997 
through 2000 that showed her participation in physical 
therapy for back pain.  In mid 1997 she described her 
symptoms as intermittent and affecting her parenting ability.  
In late 1998 an examiner reported full range of motion, 5/5 
muscle strength, intact sensation and no foot drop.  




Early in 1999 she had a normal electrodiagnostic study of the 
left lower extremity, and the accompanying clinical report 
noted no radiculopathy, normal gait and intact sensation.  
She was found essentially the same in July 1999.  Thereafter 
in mid and late 1999, she stated she was going back to 
school, and that she was not faithful to the exercises.  
There was no motor deficit, but limited flexion and 
extension.  From late 1999 through late 2000 she had normal 
gait, intact sensation and muscle strength.   

The RO in January 2002 reviewed the record and granted a 40 
percent rating under Diagnostic Codes 5292-5293 for lumbar 
spondylosis.  The increased initial rating was effective from 
November 1994.


Criteria

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Disability evaluations are determined by the application of 
the VA Schedule for Rating disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous rating for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. 

The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  


A 20 percent rating may be assigned for moderate 
intervertebral disc syndrome productive of recurring attacks.  
A 10 percent rating may be assigned when mild and 0 when 
postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of thee evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims such as the veteran's.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA and 
private records that are relevant to the current appeal.  The 
appellant did cooperate in completing development.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA treatment and the appellant met the obligation to 
assist with regard to development of the record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes several 
contemporaneous VA examinations, other VA medical records and 
non-VA medical records that collectively address the 
questions of importance in the initial disability 
determination.  Therefore, the Board believes there is no 
necessity for another medical examination or opinion or a 
need to obtain more recent VA outpatient reports.  The 
several examinations collectively addressed factors relevant 
to the initial rating determination.  There is no argument 
since the supplemental statement of the case in January 2002 
that there are specified additional records outstanding that 
establish a greater level of impairment.  Thus, the record 
now before the Board is deemed sufficient to decide the claim 
without any potential for prejudice.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the appeal.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim and did submit evidence 
for consideration.  

Thus, in light of her action and the development completed in 
this appeal prior to and as a result of the Board remand, the 
Board finds that the relevant evidence available for an 
equitable resolution of the appeal has been identified and 
obtained.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Stegall v. West, 11 Vet. App. 268 (1998); Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

According to the applicable legal precedent, the VCAA is not 
an excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's level of 
impairment.  The RO conscientiously developed the record to 
address the concerns mentioned in the written argument and 
the Board remand.  Further, a more recent comprehensive 
evaluation of lumbar spondylosis since the most recent VA 
examination has not been reported.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


Initial rating for Lumbar Spondylosis

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293, which assess limitation of 
function from limitation of motion and neurologic 
manifestations as primary rating criteria for the incremental 
ratings from 0 to 60 percent.  The veteran has been provided 
the essential rating criteria.  

The Board finds the rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 which applies limitation of motion 
criteria (spondylosis is a general term for degenerative 
changes due to osteoarthritis. 1564 Dorland's Illustrated 
Medical Dictionary (28th ed. 1994)).  

Although the RO has shifted rating codes, which may be 
confusing, the principal evaluative criteria in all 
potentially applicable rating schemes have been provided and 
applied to the case at hand.  The Board must observe that the 
VA General Counsel has held pertinently that:

... we have concluded that DC 5293 involves 
limitation of range of motion.  Therefore, a 
veteran could not be rated under DC 5293 for IDS 
based upon limitation of motion, and also be rated 
under, for example, DC 5292, because to do so would 
constitute evaluation of an identical manifestation 
of the same disability under two different 
diagnoses.  In keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code 
which produces the higher rating, if that 
diagnostic code better reflects the extent of the 
veteran's disability.  Further, in considering a 
rating under DC 5293, the above discussion and the 
CVA's decisions in the cited cases indicate that 
38 C.F.R. §§ 4.40 and 4.45 must be considered in 
determining a possible rating under DC 5293. ...



We believe that, in evaluating a veteran's 
disability under DC 5293 based upon symptomatology 
which includes limitation of motion, the rating 
schedule indicates that consideration must be given 
to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different 
diagnostic code.

VAOPGCPREC 36-97.  As noted previously, the Board is bound by 
the precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records and other contemporaneous treatment 
reports.  This record included private treatment reports of 
complaints of lower spine pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 2000, show persistent pain 
complaints and appreciable orthopedic manifestations and 
neurologic complaints that collectively nearly approximate 
the severe criteria throughout the period being evaluated.  
The veteran has reported having difficulty because of her 
lumbar pain, and several VA examinations and private reports 
viewed collectively appear to be indicative of an appreciable 
disability principally on an orthopedic basis that has 
increased over the years that are relevant to the original 
rating determination.  

As the case has the posture of an original rating claim, it 
is appropriate to consider staged ratings on a facts-found 
basis as discussed in Fenderson.  It would appear that the RO 
was rather generous in the retroactive assignment of a 40 
percent evaluation from November 1994.  In any event, the 
question is whether there is a higher staged rating available 
on a facts found basis. 

Applying the information on file to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted for any period of time.  The intensity of 
the back disorder symptoms, overall, prior to that 
examination is no more than the corresponding percentage 
evaluation under Diagnostic Codes 5293 or 5292 of 40 percent.  
The rating scheme does not require a mechanical application 
of the schedular criteria.  Here, however, applying the 
rating schedule liberally results in a 40 percent evaluation 
recognizing more than moderate impairment.  The private 
medical records are not extensive, but they do not show a 
level of impairment to provide a higher rating alone or 
combined with the VA examination reports.  Overall the 
reports show collectively an appreciably disabling low back 
disability primarily based on limitation of motion.  
Neurologic complaints were described but VA examinations 
found no objective evidence of radiculopathy.  Although there 
is excess fatigability, she has normal muscle strength, gait 
and sensation as well as normal electrodiagnostic testing.  

Thus the 40 percent rating is appropriate if one considers 
the overall impairment objectively shown, and giving 
consideration to functional limitation primarily in bending 
and lifting activity.  The Board believes that due 
consideration was given to the elements found under 38 C.F.R. 
§ 4.40 and 4.45 as they were thoroughly discussed on the 
recent VA examination.  However, the Board finds that the 
intensity of the back disorder symptoms, overall, do not more 
nearly correspond to the percentage evaluation under Code 
5293 of 60 percent, or pronounced disablement.  

As noted earlier, the rating scheme does not require a 
mechanical application of the frequency and intensity data to 
the schedular criteria.  Here, with the rating guidance from 
the VA General Counsel in mind, the evidentiary record does 
not permit a 60 percent evaluation that contemplates a 
pronounced disorder.  The examiner's assessments collectively 
appear to reflect an appreciable disability that the veteran 
had attempted to adjust to over the years, although she does 
not appear to be conscientious in her therapy program.  What 
the evidence, overall, confirms is substantial functional 
impairment on an orthopedic basis with little objective 
evidence for a neurologic component.  


When the examinations are compared and viewed together with 
the contemporaneous outpatient reports, there is substantial 
evidence of significant low back problem for the veteran.  
However, the examinations and outpatient findings would 
reasonably by viewed as more nearly approximating 40 percent 
criteria under Diagnostic Code 5293 when consideration is 
accorded to 38 C.F.R. § 4.40 and 4.45.  

The evidence does preponderate against the claim for a 
greater original rating based on functional loss due to pain.  
The 40 percent rating is the highest schedular evaluation 
reasonably applicable here, as there is no evidence to 
confirm sciatic neuropathy, absent ankle jerk or muscle 
atrophy, gait disturbance or demonstrable muscle spasm.  She 
also characterized her symptoms as intermittent.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The Board is mindful of the regulatory guidance of 38 C.F.R. 
§ 3.103 and applicable legal precedent regarding the intended 
application of various rating schedule provisions.  38 C.F.R. 
§ 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 40 percent 
for lumbar spondylosis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the disability 
considered herein has not been shown to markedly interfere 
with employment, nor has it required frequent inpatient care.  
Further, the RO has provided the veteran with the applicable 
regulation and directly addressed the matter.  No argument 
has been directed to an increased initial rating on an 
extraschedular basis.

The current schedular criteria for the period of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of her lumbar spine disability.  
The Board has found the schedular criteria to be adequate and 
her functional impairment as a homemaker is given due 
consideration.  She has also mentioned the impact of 
headaches as being more disabling that her back symptoms in 
her ability to perform household activities.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to an initial disability rating in excess of 40 
percent for lumbar spondylosis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

